Citation Nr: 1312694	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  09-47 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a right shoulder with dislocation disorder.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to June 1994.  

These matters come before the Board of Veterans' Appeals (BVA or Board) from  March 2009 (PTSD) and October 2009 (tinnitus, right shoulder, and lumbar spine) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran was scheduled for a BVA Video Hearing in April 2013.  The Veteran withdrew that request for a hearing.  Thus, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2012).


FINDINGS OF FACT

In statements received by the Board in April 2013 and at a hearing in January 2012, and prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeals for entitlement to a rating in excess of 50 percent for PTSD, and service connection claims for a right shoulder disability, a lumbar spine disability, a cervical spine disability, and tinnitus.  



CONCLUSION OF LAW

1.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to a rating in excess of 50 percent for PTSD have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

2.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to service connection for a right shoulder disability have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

3.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to service connection for a lumbar spine disability have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

4.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

4.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to service connection for a cervical spine disability have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105A (West 2002).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2012).  Withdrawal may be made by the appellant or by the authorized representative.  38 C.F.R. § 20.204 (2012).

In March 2009, the RO issued a rating decision granting an increased rating of 50 percent for PTSD, effective February 17, 2009, his date of claim.  In October 2009, the RO issued a rating decision denying service connection for a right shoulder disability, a lumbar spine disability, a cervical spine disability, and tinnitus.  The Veteran appealed.  

Thereafter, in two separate statements received by the BVA in April 2013, and at a January 2012 hearing, the Veteran, through his Attorney, expressly indicated that he wanted to withdraw his appeals regarding those issues.  The Board finds that Veteran has withdrawn the appeals regarding the issues of entitlement to a rating in excess of 50 percent for PTSD, and service connection for a right shoulder disability, a lumbar spine disability, a cervical spine disability, and tinnitus.  Therefore, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal regarding these issues, and they are dismissed.


ORDER

The claim for entitlement to a rating in excess of 50 percent for PTSD is dismissed.

The claim for entitlement to service connection for a right shoulder disability is dismissed. 

The claim for entitlement to service connection for a lumbar spine disability is dismissed. 

The claim for entitlement to service connection for tinnitus is dismissed. 

The claim for entitlement to service connection for a cervical spine disability is dismissed. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


